Case 3:17-cv-00072-NKM-JCH Document 886 Filed 09/29/20 Page 1 of 4 Pageid#: 14382




                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            Charlottesville Division

   ELIZABETH SINES, SETH WISPELWEY,
   MARISSA BLAIR, APRIL MUÑIZ,
   MARCUS MARTIN, NATALIE ROMERO,
   CHELSEA ALVARADO, JOHN DOE, and
   THOMAS BAKER,
                         Plaintiffs,
   v.

   JASON KESSLER, RICHARD SPENCER,
   CHRISTOPHER CANTWELL, JAMES
   ALEX FIELDS, JR., VANGUARD
   AMERICA, ANDREW ANGLIN,                Civil Action No. 3:17-cv-00072-NKM
   MOONBASE HOLDINGS, LLC, ROBERT
   “AZZMADOR” RAY, NATHAN DAMIGO,
   ELLIOT KLINE a/k/a/ ELI MOSLEY,
   IDENTITY EVROPA, MATTHEW               JURY TRIAL DEMANDED
   HEIMBACH, MATTHEW PARROTT a/k/a
   DAVID MATTHEW PARROTT,
   TRADITIONALIST WORKER PARTY,
   MICHAEL HILL, MICHAEL TUBBS,
   LEAGUE OF THE SOUTH, JEFF SCHOEP,
   NATIONAL SOCIALIST MOVEMENT,
   NATIONALIST FRONT, AUGUSTUS SOL
   INVICTUS, FRATERNAL ORDER OF THE
   ALT-KNIGHTS, LOYAL WHITE KNIGHTS
   OF THE KU KLUX KLAN, and EAST
   COAST KNIGHTS OF THE KU KLUX
   KLAN a/k/a EAST COAST KNIGHTS OF
   THE TRUE INVISIBLE EMPIRE,

                          Defendants.


                   NOTICE OF WITHDRAWAL OF APPEARANCE
Case 3:17-cv-00072-NKM-JCH Document 886 Filed 09/29/20 Page 2 of 4 Pageid#: 14383




         PLEASE TAKE NOTICE that Raymond P. Tolentino of Kaplan Hecker & Fink LLP,

  having appeared in this case on behalf of Plaintiffs, gives notice of the withdrawal of his

  appearance as counsel of record.

         Plaintiffs shall continue to be represented by remaining counsel of record.



         Dated: September 29, 2020                    Respectfully submitted,

                                                      /s/ Raymond P. Tolentino
                                                      Raymond P. Tolentino (pro hac vice)
Case 3:17-cv-00072-NKM-JCH Document 886 Filed 09/29/20 Page 3 of 4 Pageid#: 14384




                                  CERTIFICATE OF SERVICE

         I hereby certify that on September 29, 2020, I filed the foregoing with the Clerk of Court
  through the CM/ECF system, which will send a notice of electronic filing to:

   Justin Saunders Gravatt                          Elmer Woodard
   David L. Hauck                                   5661 US Hwy 29
   David L. Campbell                                Blairs, VA 24527
   Duane, Hauck, Davis & Gravatt, P.C.              isuecrooks@comcast.net
   100 West Franklin Street, Suite 100
   Richmond, VA 23220                               James E. Kolenich
   jgravatt@dhdglaw.com                             Kolenich Law Office
   dhauck@dhdglaw.com                               9435 Waterstone Blvd. #140
   dcampbell@dhdglaw.com                            Cincinnati, OH 45249
                                                    jek318@gmail.com
   Counsel for Defendant James A. Fields, Jr.
                                                    Counsel for Defendants Matthew Parrott,
                                                    Traditionalist Worker Party, Jason Kessler,
                                                    Nathan Damigo, and Identity Europa, Inc.
                                                    (Identity Evropa)


   Bryan Jones                                      William Edward ReBrook , IV
   106 W. South St., Suite 211                      The Rebrook Law Office
   Charlottesville, VA 22902                        6013 Clerkenwell Court
   bryan@bjoneslegal.com                            Burke, VA 22015
                                                    edward@rebrooklaw.com
   Counsel for Defendants Michael Hill,
   Michael Tubbs, and League of the South           Counsel for Defendants Jeff Schoep, National
                                                    Socialist Movement, and Nationalist Front
Case 3:17-cv-00072-NKM-JCH Document 886 Filed 09/29/20 Page 4 of 4 Pageid#: 14385




          I further hereby certify that on September 29, 2020, I also served the following non-ECF
  participants, via electronic mail, as follows:

   Elliot Kline                                    Matthew Heimbach
   eli.f.mosley@gmail.com                          matthew.w.heimbach@gmail.com

   Robert Ray                                      Christopher Cantwell
   azzmador@gmail.com                              christopher.cantwell@gmail.com

   Vanguard America                                Richard Spencer
   c/o Dillon Hopper                               richardbspencer@icloud.com
   dillon_hopper@protonmail.com


                                                      /s/ Raymond P. Tolentino
                                                      Raymond P. Tolentino (pro hac vice)
                                                      KAPLAN HECKER & FINK LLP
                                                      350 Fifth Avenue, Suite 7110
                                                      New York, NY 10118
                                                      Telephone: (212) 763-0883
                                                      Fax: (212) 564-0883
                                                      rtolentino@kaplanhecker.com

                                                      Counsel for Plaintiffs
